Townsend, J.
The bill of exceptions in this case discloses no assignment of error on any final judgment nor does it show that one has in fact been rendered. The two assignments of error are to- the sustaining of plaintiff’s demurrer to defendant’s plea of bankruptcy and sustaining of plaintiff’s demurrer to a paragraph of defendant’s answer as follows: “For further plea .and answer he says that he disclaims any equity, interest or title to the property described in said petition, and prays that he be discharged.” Plaintiff’s petition is not specified as a part of the record, and it appears only from the briefs of counsel that the action, as a matter of fact, sounds in trover.. None of the judgments complained of are final judgments, "and this court has no alternative but to dismiss the writ'of error. Turner v. Strauss-Epstein Co., 20 Ga. App. 735 (1) (93 S. E. 234); Hardy v. Bank of Ila, 67 Ga. App. 299 (20 S. E. 2d 94); Bedingfield v. Parkerson, 211 Ga. 386 (86 S. E. 2d 215).

Writ of error dismissed.


Gardner, P. J., and Carlisle, J., concur.